     Case 1:19-cv-01504-SHR-EB Document 41 Filed 04/23/20 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANDRE LEWIS,                         :
        Plaintiff                    :
                                     :            No. 1:19-cv-1504
          v.                         :
                                     :            (Judge Rambo)
SUPERINTENDENT                       :
MASON, et al.,                       :
          Defendants                 :

                                   ORDER

     AND NOW, on this 23rd day of April 2020, in accordance with the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1.   Defendants’ motion to dismiss (Doc. No. 37) is GRANTED in part
          and DENIED in part, as follows:

          a. The motion (Doc. No. 37) is GRANTED as to Plaintiff’s claims
             against Defendant Wetzel as well as his First Amendment retaliation
             claim;

          b. The motion (Doc. No. 37) is DENIED as to his Eighth Amendment
             claims against Defendants Mason, Contreras, Phan, Zabresky,
             Jones, Roxby, and Klick;

          c. The motion (Doc. No. 37) is DENIED with respect to Defendants’
             request to dismiss based upon failure to exhaust as well as their
             request to consolidate the above-captioned action with 1:19-cv-
             1989;

     2.   Plaintiff is granted leave to file a second amended complaint within
          thirty (30) days from the date of this Order. If Plaintiff elects to file a
          second amended complaint, Plaintiff is advised to adhere to the
          standards set forth in the Federal Rules of Civil Procedure and the
          directives set forth by this Court in its accompanying Memorandum.
          Specifically, the second amended complaint must be complete in all
Case 1:19-cv-01504-SHR-EB Document 41 Filed 04/23/20 Page 2 of 2




     respects. It must be a new pleading which stands by itself without
     reference to the original complaint or any other documents already
     filed. The second amended complaint should set forth Plaintiff’s claims
     in short, concise and plain statements as required by Rule 8 of the
     Federal Rules of Civil Procedure. Each paragraph should be numbered.
     The second amended complaint should specify which actions are
     alleged as to which defendants and sufficiently allege personal
     involvement of the defendant in the acts which Plaintiff claims violated
     his rights. Mere conclusory allegations will not set forth cognizable
     claims. Importantly, should Plaintiff elect to file a second amended
     complaint, he must re-plead every cause of action in the second
     amended complaint that the Court has found to be adequately pled in
     the current amended complaint, such as his Eighth Amendment claim
     against Defendants Mason, Contreras, Phan, Zabresky, Jones, Roxby,
     and Klick, because the second amended complaint will supersede the
     original complaint and amended complaint. See Knight v. Wapinsky,
     No. 12-cv-2023, 2013 WL 786339, at *3 (M.D. Pa. Mar. 1, 2013)
     (stating that an amended complaint supersedes the original complaint).
     Because a second amended complaint supersedes the original pleading
     and amended complaint, all causes of action alleged in the original
     complaint and amended complaint which are not alleged in a second
     amended complaint are waived. Id. (citations omitted); and

3.   If Plaintiff files a second amended complaint, it will supersede the
     original complaint and amended complaint as set forth above. If
     Plaintiff fails to file a second amended complaint within thirty (30) days
     of the date hereof, the above-captioned case will proceed on Plaintiff’s
     Eighth Amendment claims against Defendants Mason, Contreras, Phan,
     Zabresky, Jones, Roxby, and Klick, as set forth in his amended
     complaint.

                                      s/ Sylvia H. Rambo
                                      United States District Judge




                                  2
